DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 have been canceled. Claims 21-28 have been added. Claims 14-28 are pending and under consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Applicant's arguments filed 3-16-21 have been fully considered but they are not persuasive.
Claim Objections
Claim 14 can be written more clearly as ---An isolated clonal mouse neuroblastoma cell that has Botulinum neurotoxin A (BoNT/A) activity of 25 pM or less for at least 15 passages---. 
Claim 15 can be written more clearly as ---The cell of claim 14, wherein the cell is stable for at least 20 passages---. 
Claim Rejections - 35 USC § 101
The rejection of claim 20 under 35 U.S.C. 101 has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 112
Claims 14-20 remain and claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
Claim 14 is drawn to a clonal mammalian neuroblastoma cell susceptible to BoNT/A intoxication, wherein the cell exhibits an EC50 for BoNT/A activity of 25 pM or less for at least fifteen passages. 
The invention relates to: “novel cells and cell compositions, that are susceptible to BoNT/A intoxication when only very low amounts of BoNT/A is present...” (pg 2, para 6).
“Aspects of the present disclosure comprise, in part, cells from an established clonal cell line susceptible to BoNT/A intoxication that are stable over a plurality of cell passages. As used herein, the term ‘stable’ refers to cells from an established clonal cell line for a particular passage number that exhibit a relative EC50, sensitivity, efficacy, well-defined upper asymptote, and/or a well-defined dose response curve for BoNT/A activity that is similar to the values for relative EC50, sensitivity, efficacy, well defined upper asymptote, and/or a well-defined dose-response curve exhibited by cells from the same established clonal cell line, but from a prior passage or passages, where the same assay conditions and the same BoNT/A (or molecule) are used in both assays” (pg 9, para 26).

The specification does not provide adequate written description for any “clonal mammalian neuroblastoma cell line susceptible to BoNT/A intoxication, wherein the cell 
Pg 10, para 29, teaches clonal mouse neuroblastoma cells exhibit sensitivity for BoNT/A activity that is about 25 pM or less, but not that an EC50 for BoNT/A activity that is about 25 pM or less as required in claim 14.
Pg 56, item 9, teaches: the clonal cell line has “sensitivity for BoNT/A activity that is 100 pM or less or about 25 pM for about 5 or more cell passages, 10 or more cell passages, 15 or more cell passages, 20 or more cell passages, 25 or more cell passages, 30 or more cell passages, 35 or more cell passages, 40 or more cell passages, 45 or more cell passages, 50 or more cell passage, 55 or more cell passage, or 60 or more cell passage”. 
Nowhere does the specification contemplate “an EC50 for BoNT/A activity that is about 25 pM or less” as required in claim 14. 
Furthermore, the claim appears to conflate “susceptibility” to BoNT/A intoxication with increased sensitivity to BoNT/A intoxication (i.e. less BoNT/A is required to intoxicate the cell) as compared to the parental cell from which it was derived. As written, the first part of the claim requires the cell is susceptible to BoNT/A intoxication; however, all cells are susceptible to BoNT/A intoxication. The second part of the claim requires the cell has an EC50 for BoNT/A activity that is about 25 pM or less; however, pg 10, para 29, is limited to sensitivity for BoNT/A activity of about 25 pM or less. The specification teaches “cells from an established clonal cell line susceptible to BoNT/A intoxication exhibit a lower EC50 for BoNT/A activity of, e.g., at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at 
Pg 62, para 157, teaches: “parental SiMa cell line exhibited an EC50 activity for BoNT/A of 2.20 pM, whereas cells comprising the HI and A10 cell lines exhibited an EC50 activity for BoNT/A of 1.76 pM or less. Conversely, cells comprising the H10 and Dll cell line exhibited an EC50 activity for BoNT/A that was higher than that observed for cells comprising the parental SiMa cell line, but less than 5.0 pM.” The specification does not correlate the H1 and A10 clonal cells to the cells claimed. Pg 66, Example II, discusses the “stability analysis” of cell lines and says “the clonal cell line would exhibit greater stability in terms of maintaining an EC50 for BoNT/A activity that was routinely under 5.0 pM”; however, the specification does not correlate this stability to any “stability” as broadly encompassed by claim 14. Of the 130 clones, only two of the clones, H1 and A10 exhibit an EC50 activity for BoNT/A less than 2.2 pM (see page 59, 1st paragraph, last line, page 62, paragraph [0157], and Table 2 and 3). The specification does not teach whether H1 and A10 share any common structural characteristics. Based on such teaching, whether a cell isolated from SiMa DSMZ ACC164 and clonally expanded in vivo or obtained from other type of derivative process would exhibit an EC50 for BoNT/A activity of 2.2 pM or less and is susceptible to BoNT/A intoxication by about 100 pM or less for at least 15 passages is unpredictable.
Pg 66, para 168, teaches clonal mouse neuroblastoma cell lines BB10, H1, and H10 had increased stability as compared to parental cell line SiMa – SiMa had an EC50 for BoNT/A activity that was over 500 U/mL (or 25 pM) after passages 14-20, while clonal mouse neuroblastoma cell lines BB10, H1, and H10 had an EC50 for BoNT/A 
Example 3 (pg 66) describes the stability of clonal cell lines derived mouse neuroblastoma cells. Paragraph 165 teaches: “the clonal cell line would exhibit greater stability in terms of maintaining an EC50 for BoNT/A activity that was routinely under 5.0 pM”. Example 3 does not teach any clonal cell line exhibited an EC50 for BoNT/A intoxication of 25 pM or less for at least 15 passages as required in claim 14.

The specification does not provide written description for any species of cell line other than clonal mouse neuroblastoma cells. The specification does not correlate the mouse neuroblastoma cells to any other species or type of cell as broadly encompassed by claim 14. It is not readily apparent that the structures/functions in the parental mouse neuroblastomas correlate to rat, rodent, human, primate, horse, cattle, deer, antelope, cat, dog, et al. neuroblastomas. 

The specification does not provide written description for cells that exhibit an EC50 for BoTN/A activity of 10 pM (claim 23, 26), exhibit an EC50 for BoTN/A activity of 0.5 pM (claim 24, 27), exhibit an EC50 for BoTN/A activity of 0.5 pM for about 30 or more passages (25, 28). The teachings in the specification are cited above none of which teach any clonal cells, specifically BB10, H1, or H10, exhibited an EC50 for 

In view of the broad genus as claimed, the specification fails to describe a representative of species by their complete structure or other identifying characteristics. A skilled art would not be able to readily envision the structure of the broadly claimed genus of cells that have the claimed characteristics. Therefore, the specification fails to describe the claimed cells in such a way to convey to a skilled in the art that the inventors have possession of the invention at the time the application was filed.  
Response to arguments
Applicants point to pg 43, para 112, which discusses SNAP-25 and cells that express an endogenous SNAP-25 protein. It does not provide support for claim 14 as newly written because it does not discuss clonal cells that exhibit an EC50 for BoNT/A intoxication of 25 pM or less as required in claim 14.
Applicants point to pg 48, para 125, which discusses BoNT/A receptor and cells that express an endogenous BoNT/A receptor. It does not provide support for claim 14 as newly written because it does not discuss clonal cells that exhibit an EC50 for BoNT/A intoxication of 25 pM or less as required in claim 14.
Applicants point to pg 58, para 145, which discusses parental mouse neuroblastoma cells. It does not provide support for claim 14 as newly written because it does not discuss clonal cells that exhibit an EC50 for BoNT/A intoxication of 25 pM or less as required in claim 14.


Indefiniteness
Claims 14-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection regarding the metes and bounds of a SiMa and Neuro2a cell line in claims 17 and 18 has been withdrawn in view of applicants’ arguments which essentially say the SiMa cell line was well known in the art and is limited to DSMZ ACC 164 (pg 31, end of para 72) and the Neuro-2A cell line was well known in the art and is limited to ATCC CCL-131 (pg 58, para 145). 
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, has been withdrawn in view of the amendment. 


Moreover, it is unclear how a cell that exhibits an EC50 for BoNT/A activity of 25 pM or less as required in the second part of the claim relates to the cell that is susceptible to BoNT/A intoxication as required in the first part of the claim. It is unclear whether the EC50 for BoNT/A activity of 25 pM or less further limits being “susceptible to BoNT/A intoxication” or if it is a different functional limitation than being “susceptible to BoNT/A intoxication”. At first glance it appears that the EC50 for BoNT/A activity of 25 
Accordingly, those of skill would not be able to determine when they had a cell “susceptible to BoNT/A intoxication”.  
Response to arguments
Applicants point to pg 6, para 17. Applicants’ argument is not persuasive. The paragraph states the phrase encompasses “cell(s) that can uptake BoNT/A must express, or be engineered to express, at least one BoNT/A receptor and at least one SNAP-25 substrate”; however, the concept does not exclude any cells because ALL cells can be engineered to express BoNT/A receptor and at least one SNAP-25 substrate. 
Applicants point to citations that discuss cells that are “more”, “less”, or “not susceptible” to BoNT/A intoxication (para 18-20). Applicants’ argument is not persuasive. Even those cells “not susceptible” can be made susceptible by genetic engineering to express BoNT/A receptor and/or SNAP-25 substrate (pg 6, para 17). 
Applicants point to pg 59, 60, paragraphs 148, 151. Applicants’ argument is not persuasive. The citations simply discuss the BoNT/A activity assay using clonal cells that express BoNT/A receptor and a SNAP-25 substrate exposed to BoNT/A. 

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

The phrase “wherein the cell is a SiMa cell” in claim 17 does not further limit claim 14 which is a clonal neuroblastoma cell. Since the SiMa cell is the parental cell line of the clonal neuroblastoma, and since applicants clearly distinguish each cell line differently (pg 63, Table 2), The SiMa cell line in claim 17 cannot further limit the clonal cell line in claim 14 because it is the parental cell line of the clonal cell lines. 
The phrase “wherein the cell is a Neuro-2a cell” in claim 18 does not further limit claim 14 which is a clonal neuroblastoma cell. Since the Neuro-2a cell is assumed to be the parental cell line of the clonal neuroblastoma, the Neuro-2a cell line in claim 18 cannot further limit the clonal cell line in claim 14 because it is the parental cell line of the clonal cell lines. 
Claim 20 does not further limit claim 19 which is already a clonal neuroblastoma cell. Since neuroblastoma cells are “differentiated” the phrase “wherein the cell is a differentiated cell” in claim 20 does not further limit claim 19. 
The phrase “wherein the cell is a SiMa cell” in claim 21 does not further limit claim 19 which is a clonal neuroblastoma cell. Since the SiMa cell is the parental cell line of the clonal neuroblastoma, and since applicants clearly distinguish each cell line differently (pg 63, Table 2), The SiMa cell line in claim 21 cannot further limit the clonal cell line in claim 19 because it is the parental cell line of the clonal cell lines. 
The phrase “wherein the cell is a Neuro-2a cell” in claim 22 does not further limit claim 19 which is a clonal neuroblastoma cell. Since the Neuro-2a cell is assumed to be 

Claim Rejections - 35 USC § 102
The rejection of claims 14-20 under pre-AIA  35 U.S.C. 102(e) and/or 102(b) as being anticipated by Fernandez-Salas et al (US20080003240) has been withdrawn in view of the amendment and Fig. 8C of Fernandez-Salas.
Double Patenting
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8361789. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘789 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. 8361789 clearly teaches the exact same clonal cells as those in the instant application (col. 61, Table 1, of ‘789; pg 61, Table 1, of the instant application) and that they have EC50 for BoNT/A activity of 80, 70, 60, 50, 40, 30, 20, 10 pM or less (col. 7-8) which is an obvious variant of “25 pM or less” as claimed and could have been claimed in ‘789. Col. 9, lines 25-38, and col. 10, lines 13-35, teach the sensitivity is stable for at least 15 . 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455213. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘213 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. ‘213 clearly teaches the exact same clonal cells as those in the instant application (col. 61, Table 1, of ‘213; pg 61, Table 1, of the instant application) and that they have EC50 for BoNT/A activity of 80, 70, 60, 50, 40, 30, 20, 10 pM or less (col. 7-8) which is an obvious variant of “25 pM or less” as claimed and could have been claimed in ‘213. Col. 9, lines 25-38, and col. 10, lines 13-35, teach the sensitivity is stable for at least 15 passages which could have been claimed in ‘213.  Accordingly, the pending claims are not patentably distinct from those in ‘213. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455247. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘247 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are . 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8455248. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘248 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘248. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8476068. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘068 are not the same as those claimed, they are features of clonal cell lines . 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8476069. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘069 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘069. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8501469. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘469 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘469. 
s 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8507271. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘271 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘271. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8603812. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘812 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘812. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8603813. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘813 are not the same as those claimed, they are features of clonal cell lines . 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663982. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘982 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘982. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663983. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘983 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘983. 
s 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8691566. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘566 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘566. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9825447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘447 are not the same as those claimed, they are features of clonal cell lines H1 and A10 which also have the features claimed. It appears that applicants are attempting to claim cell lines H1 and A10 two different ways based on their inherent features which would improperly extend the “right to exclude” granted by a patent. Accordingly, the pending claims are not patentably distinct from those in ‘447. 
Claims 14-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8663983. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same clonal cells derived from immortal cell line SiMa. While the features claimed in ‘983 are not the same as those claimed, they are features of clonal cell lines . 
Claims 19 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8198034. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same method of using clonal cells derived from immortal cell line SiMa to screen for BoNT/A activity. While the steps claimed in ‘034 are not present in claims 19 and 20, they are steps required for using clonal cell lines H1 and A10 to screen for BoNT/A activity. It appears that applicants are attempting to claim using cell lines H1 and A10, for example, using different language to describe the cells (expressing SNAP25 vs “susceptible to BoNT/A intoxication”) and spelling out the steps (‘034) vs leaving them open (the instant claims). Accordingly, the method claims are not patentably distinct from those in ‘034 because they will require the same method steps. 
Claims 19 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10781421. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same method of using clonal cells derived from immortal cell line SiMa to screen for BoNT/A activity. While the steps claimed in ‘421 are not present in claims 19 and 20, they are steps required for using clonal cell lines H1 and A10 to screen for BoNT/A activity. It appears that applicants are attempting to claim using cell lines H1 and A10, for example, using different language to describe the cells . 
Claims 14-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17148278. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an established clonal cell line susceptible to BoNT/A intoxication and exhibits an EC50 for BoNT/A activity of 25 pM or less for about 20 or more passages. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented. 
Response to arguments
Applicants argue the patents/application do not claim the cells have EC50 for BoNT/A activity of 25 pM or less. Applicants’ argument is not persuasive. 8361789 clearly teaches the exact same clonal cells as those in the instant application (col. 61, Table 1, of ‘789; pg 61, Table 1, of the instant application) and that they have EC50 for BoNT/A activity of 80, 70, 60, 50, 40, 30, 20, 10 pM or less (col. 7-8) which is an obvious variant of “25 pM or less” as claimed and could have been claimed in ‘789. Col. 9, lines 25-38, and col. 10, lines 13-35, teach the sensitivity is stable for at least 15 passages which could have been claimed in ‘789.  
The same is true for ‘213 (Table 1; col. 7-8). Col. 9, lines 25-38, and col. 10, lines 13-35, teach the sensitivity is stable for at least 15 passages which could have been claimed in ‘213.  


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632